Case 0:19-cr-60156-AHS Document 48 Entered on FLSD Docket 01/13/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case no. 19-60156-CR-MORENO
UNITED STATES OF AMERICA
Plaintiff,
VS e

KERBY BROWN, JR.
Defendant,

 

MOTION TO DISMISS INDICTMENT
( 18 U.S.C. 3162(a))

 

Comes now,Kerby Brown,Jr.,(pro-se),defendant,respectfully
moves this court to dismiss the indictment in this matter,with
prejudice,pursuant to rule 12(b) of the Federal Rules Of Criminal
Procedure and Section 3162(a)(2) of title 18 of the United States
Code (the “speedy trial act").

Grounds for Dismissal

 

Defendant Kerby Brown,Jr.,was arrested May 23rd,2019 on a
charge of Human Trafficking in violation of 18 U.S.C. 1591,Defendant
. has been in custody continuosly,as he was denied bail.

On August 23rd,2019 Defendant was arraigned on a superseding
indictment of these charges.This was the last time Defendant appeared
before a Judge.Accordingly,the 70-day time period of 18 U.S.C. 3161°-
(c)(1) for bringing this defendant to trial should begin.

Initially trial was set for Nov. 2019,then rescheduled for
Nov.2019,then again for December 3rd,2019.One hundred and two(102)
days from defendants superseding indictment arraignment,or the day
the 70-day time period began.

On December 2nd 2019,this court sua sponte granted a 3% month
continuance to allow counsel for defense more time to prepare for
trial.Defense counsel did not petition,nor ask the court for more

time,the defense was ready for trial.According to Defense counsel

(1)
Case 0:19-cr-60156-AHS Document 48 Entered on FLSD Docket 01/13/2020 Page 2 of 6

Joaquin Padilla of the U.S. Public Defenders Office,Judge Moreno
has health issues so he rescheduled the trial.Mr.Padilla also in-
formed me that he believed the 70-day speedy trial time had expired
but that he was unwilling to file the dismissal motion for me.

In 18 U.S.C.3161(h)(7)(a) the District Court is required to
set forth,in the record of the case,either in writing or orally
its reasons for finding thet the ends of justice served by granting
a continuance outweigh the best interests of the public and the
defendant in a speedy trial.Considering this provision,there can be
NO exclusion of time past the 70-day requirement because the reason
given by Judge Moreno in his sua sponte order dated Dec.2nd 2019 is
not true.The defense did not ask the court for additional time.The
truth is,the Judge needs personal time for health reasons and that
does not support an"“ends of justice“continuance as required in the
Stature 18 U.S.C. 3161(h)(7)(a).

To allow this case,in any form,by Judge Moreno to continue
would result in a complete miscarriage of justice.For whatever reason
Judge Moreno would lie is much to complex for this layman to compre-
hend and the proper remedy for this violation of 18 U.S.C. 3161 is
dismissal with prejudice of the charges against the defendant.

e.c. Counsel of record
11th circuit appeals court
(judicial misconduct)

Respectfully,

I hereby swear under the penalty of Kobe) see —

perjury that a true copy was sent to: Kerby Brown, Jr.

Cary O. Aronovitz AUSA at On the gM day of Jan.2020
99 N.E. 4th Street Miami,Fl. 33132

on the g day of January 2020

Mote poe

Kerby Brown Jr. #20040-104

(2)
Case 0:19-cr-60156-AHS Document 48 Entered on FLSD Docket 01/13/2020 Page 3 of 6

Case no. 19-60156-CR-MORENO

Your Honor, Jan.8th 20

Please find enclosed,A: a motion granting continuance,sua
sponte,in my trial.B: An email i sent to my counsel asking him to file
a dismissal pursuant to 18 U.S.C. 3162(a) ("speedy trial act").C: a
pro-se motion to dismiss.My attorney,Mr.Joaquin Padilla of the U.S.
Federal Public Defenders Office,Miami,Fl.has refused to file on my
behalf.He wants me to plea,ONLY.I have told him i wish to go to trial
and that i wish him to ask to be excused from my case but he also refu-
ses this.He told me,and i quote,"I do not work for you,i work for the
Government".I believe Mr.Padilla refuses to file the dismissal because
he knows the Judge lied about the defense needing more time,when really
Judge Moreno has health issues and has transferred numerous defendants
to other judge's caseloads.I know this from inmates that were on his
caseload that are in my unit in FDC-Miami.Please accept this pro-se
motion.The time limit of 70-days has expired.I have no money to hire -
counsel and certainly there should be an inquiry as to why Judge
Moreno would lie rather than start my trial or transfer my case.Nease

accept me as co-counsel on this matter only.

r— /
FILED By ]’ Dc

JAN 13 2929

ANGELA E. No
CLERK U.S peete
S.D os. DIST. Cr,

FLA. - MIAMI

Respectfully,
.

Kerby “Brown Jr.
#20040-104
| Case. 0:49 Gr GUE EAM < Dacument 44. Entered on FLBR Dagket 160249495 Pagel bts
Ex, A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 19-40156-CR-MORENO

UNITED STATES OF AMERICA, |

 

Plaintiff,
vs.
KERBY BROWN, JR.,
| Defendant. _/
ORDER CONTINUING TRIAL

 

THIS MATTER is before the Court sua sponte. After careful consideration and the Court
~ having been fully advised in the premises, it is
ORDERED AND ADJUDGED that the trial is reset for the two-week period commencing |
MONDAY, MARCH 16, 2020 at 9:00 A.M.
before the Honorable Federico A. Moreno, United States District Judge, Courtroom 13-3, 13th Floor, |

United States Courthouse, 400 N. Miami Avenue, Miami, Florida.
Call of the Calendar will be held at 2:00 pm on Tuesday, March 10, 2020.

The Court finds that the interest of justice served by granting a continuance to allow counsel for the ,

defendant reasonable time necessary for effective preparation for trial out weighs any interest of the

public or the defendant in a speedy trial. The Court finds the period of delay (from 12/03/2019 - |

 

03/16/2020) excludable in calculating the period within which trial must commence under the

ee

 

. Speedy Trial Act. See, 18 U.S.C. Section 3161.
DONE AND ORDERED in Miami, Dade County, Florida, this 2" day of December, 2019

and signed this a ahi of December, 2019. o
Lake Sho

4
FEDERICO A. MORENO 7
UNITED STATES DISTRICT JUDGE

cc: Counsel of Record
Case 0:19-cr-60156-AHS pofamnayae + Enjésed on FLSD Docket 01/13/2020 Page 5 of 6
TRULINCS 20040104 - BROWN, KERBY JR - Unit: MIM-F-W

FROM: 20040104

TO: Nelson, Kirsten; Padilla, Joaquin
SUBJECT: 18 usc 3161

DATE: 12/03/2019 06:44:50 PM

i KNOW that i cannot file anything with the court if i am represented by counsel.i just spent awhile reading the statue and
reviewing relevant cases., it appears that the only way a judge can toll the time sua sponte is to ORALLY or in WRITING give a
detailed description of the reasons justice would be better served by delaying speedy trial. Since he didnt. and cant,if he did ihe
would have to explain how he got this information from the prosecutor without defense counsel present. please TODAY 12/4/19
file to dismiss this case based: on being untimely on my right to a speedy trial.

thank you <k Brown

please send a reply so i know your intentions..
co
=
°”
co
cab)
o
©
oO
oO
N
oO
N
—
9
a
—.
a
oO
_
®
~
oO
oO
QA
QA
”)
—
LL
Cc
oO
TC
®
pa
®
~
Cc
Lu
©
st
_
Cc
®
Ee
5
oO
oO
QA
Y”)
i
<
co
Ww
a
oO
co
LL
o
o
am
oO
©
O

 

cher Ufpeglyefpecgttel gpffpagplededlfplagftec[l pba fg ttyeagl

foie

“ob ee bt

Rates ast
Eb9 22-2 tee

BSIEE Ped I ay
INENE Wilf “PON Col
Quay RNC.

suv) 30 SP)

\ Diet OOM Hye

\9 2

“TA (We! Ob | YaH oO"
Y8tU2) Lo eta(] \y aR
bo]- 9h09&% -Oy’; CY
TUMQIG hasay
